Citation Nr: 0426176	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-04 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
insulin-dependent diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman






REMAND

The veteran served on active duty from February 1952 to 
December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case was previously before the Board in February 2004, 
when an independent medical opinion was requested.  This 
development has been accomplished.

The Board no longer has authority to decide claims based on 
new evidence that it develops or obtains without obtaining a 
waiver.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The result 
is that the RO must review new evidence associated with the 
claims file and adjudicate the claim considering that 
evidence, as well as evidence previously of record.  In this 
case, a private medical opinion, received in March 2004, has 
recently been associated with the claims folder without a 
waiver, and has not yet been considered by the RO.  The 
veteran's representative specifically indicated that the 
veteran does not wish to waive RO consideration of this new 
evidence.

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record 
since the last Statement of the 
Case (SOC).  If the benefit 
sought on appeal remains 
denied, the veteran and his 
representative should be 
furnished a SSOC and be given 
the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



